Order Issued November               2012




                                              In Tbe
                                        atourf of .Appeals
                             ]Jiifflr IDisfritf of Wcxas af i'Jallas
                                       No. 05-11-00712-CV


                                GA YLIA E. KIRKLAND, Appellant

                                                v.
                     JODIE RA YE SCHAFF, JAY REED KIRKLAND,
                 AND BILLIE JEAN (KIRKLAND) VERMANDEL, Appellees


                              On Appeal from the Probate Court No. 1
                                      Dallas County, Texas
                               Trial Court Cause No. PR-10-3167-1


                                           ORDER
        Volume 4 of the reporter's record in this appeal contains a list of exhibits. However, the

exhibits are not part of the reporter's record. The court reporter, Ann A. Brockington, is ORDERED

to file a supplemental reporter's record containing copies of the exhibits within FIFTEEN DAYS

of the date of this order.